     Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 1 of 34 PageID #:1




                      UNITED STAT ES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS


CARMEN J. MAURELLA III, on behalf of          Case No. 1:18-cv-07435
himself, and all others similarly situated,

                     Plaintiff,
                                              JURY TRIAL DEMANDED
       v.

H&R BLOCK, INC.,
 and
H&R BLOCK TAX SERVICES LLC,

                     Defendants.




                             CLASS ACTION COMPLAINT
        Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 2 of 34 PageID #:2




                                                 TABLE OF CONTENTS
                                                                                                                                   Page(s)

I.       SUMMARY OF THE ACTION ...................................................................................... 1

II.      JURISDICTION AND VENUE ....................................................................................... 3

III.     THE PARTIES ................................................................................................................... 4

IV.      FACTUAL ALLEGATIONS ........................................................................................... 6

         A.        Trade and Commerce .......................................................................................... 6

         B.        The H&R Block Franchise ................................................................................... 6

                   a.         H&R Block’s Franchise Model ............................................................... 7

                   b.         H&R Block’s Independent Franchisees Exercise Sole and
                              Complete Decision-Making Authority as to All
                              Employment-Related Decisions of H&R Block Franchise
                              Offices ........................................................................................................ 9

         C.        The No-Poach Agreements between and among Competing H&R
                   Block Locations Owned by Defendants and by Franchisees ....................... 10

         D.        Employee Recruitment, Hiring, and Training ............................................... 12

                   a.         Required Training Specific to Employment at H&R Block
                              and Its Franchises ................................................................................... 14

                   b.         The H&R Block System ......................................................................... 17

         E.        The Purpose and Effect of the Conspiracy was to Restrict Mobility
                   and Suppress Compensation for Employees with H&R Block-
                   Specific Training ................................................................................................. 18

                   a.         Restricted and Reduced Mobility ........................................................ 18

                   b.         Suppressed Compensation ................................................................... 20

         F.        Illegality and Anticompetitive Harm of Franchise No-Poach
                   Agreements ......................................................................................................... 21

V.       CO-CONSPIRATORS AND AGENTS ........................................................................ 22

VI.      CLASS ACTION ALLEGATIONS ............................................................................... 23

VII.     ANTICOMPETITIVE EFFECTS AND LACK OF PROCOMPETITIVE
         JUSTIFICATION ............................................................................................................ 25

VIII.    EQUITABLE TOLLING AND STATUTE OF LIMITATIONS................................. 27


                                                                     i
      Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 3 of 34 PageID #:3



IX.    CLAIM FOR RELIEF ..................................................................................................... 28

X.     DEMAND FOR JURY TRIAL ....................................................................................... 29

XI.    PRAYER FOR RELIEF ................................................................................................... 30




                                                             ii
     Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 4 of 34 PageID #:4



       Plaintiff Carmen J. Maurella III brings this action under the antitrust laws of the

United States on behalf of himself and a class of all others similarly situated (the

“Class,” defined below), against Defendants H&R Block, Inc., and H&R Block Tax

Services LLC (together, “H&R Block”) based on Defendants’ and unnamed co-

conspirators’ unlawful conspiracy to suppress Plaintiff’s and Class members’

compensation. All allegations are upon information and belief based upon the

investigation of counsel, other than those concerning Plaintiff personally.

       Plaintiff brings this action to recover damages, including treble damages and

other appropriate relief, and further alleges as follows:

                      I.     SUMMARY OF THE ACTION

       1.      This is an antitrust class action brought by and on behalf of individuals

who work or have worked for Defendants, a tax preparation services company and

franchisor.

       2.      Defendant H&R Block, Inc., is the “largest consumer tax services

provider” in the United States and provides tax preparation and assistance services at

physical offices, online, and via desktop and mobile applications. Defendants provide

in-person tax preparation services at approximately 10,000 offices in the United States.

As of 2018, approximately one-third are franchise locations, while approximately 6,700

U.S. offices are corporate-owned.

       3.      Tax preparation personnel, like personnel in any labor market, benefit

when their employers compete for their services. Competition in the labor market




                                             1
     Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 5 of 34 PageID #:5



creates leverage for personnel, which in turn leads to higher wages and greater

mobility.

       4.      Beginning at least by January 2009, the exact date currently unknown to

Plaintiffs, and continuing until at least May 2018, Defendants, along with other

unnamed persons and entities acting as co-conspirators, engaged in a conspiracy with

respect to the recruiting of employees and potential employees, including but not

limited to agreements not to solicit or recruit without prior approval each other’s

personnel (the “Conspiracy”). Defendants formed, entered into, carried out, and

enforced the anti-competitive contract, combination, or conspiracy described herein.

Defendants orchestrated, dispersed, and enforced the agreement among themselves and

all franchisees, including at least in part through an explicit contractual prohibition

(“No-Poach Clause”) contained in standard H&R Block franchise agreements. The

Conspiracy, which is a per se violation of Section 1 of the Sherman Act, 15 U.S.C. § 1,

limited Plaintiff’s and Class members’ job mobility and suppressed their compensation

below the levels that would have been available absent the Conspiracy.

       5.      The standard H&R Block franchise license agreement entered into by

H&R Block and franchisees during the Class Period includes a “Restrictions on

Competition” clause, which provides that “During the term of this Agreement, neither

Franchisee nor any of Franchisee’s Associates will, without H&R Block’s prior written

consent . . . . Solicit for employment any person who is employed by H&R Block or by

any other franchisee of H&R Block.”




                                             2
     Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 6 of 34 PageID #:6



       6.      The Conspiracy involved both H&R Block itself as well as its franchisees.

Instead of a one-way agreement by franchisees to not solicit or recruit employees from

either other franchisees or from H&R Block’s company-owned stores, H&R Block itself

adhered to the same agreement in the operation of its company-owned stores.

       7.      The purpose and effect of the restraint was to limit and suppress mobility

and compensation for class members, including those who did not try – and failed – to

be recruited or hired by another H&R Block corporate or franchise location.

       8.      These agreements impeded or restricted the movement of employees

between H&R Block and its franchisees. These agreements also prohibited and

prevented competition between and among H&R Block and its franchisees for

employees. The agreements unreasonably limited franchisees’ ability to solicit

employees who work for H&R Block or other franchisees, reducing the pool of

experienced candidates available to them, and decreasing the employment options

available to current employees. Basic economic principles inform that a reduction in the

pool of potential employers tends to lower the bargaining power of employees and

depress wages, especially if the lost opportunities were superior to their current

employment.

                     II.    JURISDICTION AND VENUE

       9.     Plaintiff Carmen J. Maurella III brings this action to obtain injunctive

relief and recover damages, including treble damages, costs of suit, and reasonable

attorneys’ fees arising from Defendants’ violations of Section 1 of the Sherman Act, 15

U.S.C. § 1.


                                            3
      Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 7 of 34 PageID #:7



       10.     The Court has subject matter jurisdiction pursuant to Sections 4 and 16 of

the Clayton Act (15 U.S.C. §§ 15 and 26), and 28 U.S.C. §§ 1331 and 1337.

       11.     Venue is proper in this District under Section 12 of the Clayton Act, 15

U.S.C. § 22, as well as 28 U.S.C. § 1391, because a substantial part of the events or

omissions giving rise to Plaintiff’s claims alleged herein occurred in this District, a

substantial portion of the affected interstate trade and commerce was carried out in this

District, and Defendants reside in, can be found in, and/or transacts business in this

District.

       12.     Defendants are subject to the jurisdiction of this Court by virtue of

Defendants’ nationwide contacts and other activities, as well as their contacts with the

state of Illinois. In particular, each Defendant, among other things: (a) transacted

business throughout the United States, including in this District; (b) had substantial

contacts throughout the United States, including in this District; and/or (c) was

engaged in an illegal conspiracy that was, in part, entered into in this District and was

directed at and had the intended effect of causing injury to persons residing in, located

in, or doing business in this District.

       13.     Plaintiff Carmen J. Maurella III resides in this district and worked for

H&R Block or its franchisee in this district.

                                III.      THE PARTIES

       14.     Plaintiff Carmen J. Maurella III is an individual residing in Homer Glen,

Illinois. During the Class Period, Mr. Maurella worked as a tax preparer for Defendant




                                                4
     Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 8 of 34 PageID #:8



H&R Block in Lisle, Illinois. As a result of the Conspiracy, Mr. Maurella’s compensation

was suppressed during the time he worked for Defendant.

       15.     Defendant H&R Block, Inc., is a Missouri corporation with headquarters

at One H&R Block Way in Kansas City, Missouri. H&R Block, Inc., is a leading tax

preparation and assistance company which provides services in-person, online, and

through desktop and mobile application software. H&R Block, Inc., holds several

wholly owned subsidiaries in the United States.

       16.     Defendant H&R Block Tax Services LLC is a Missouri limited liability

company and a wholly-owned subsidiary of Defendant H&R Block, Inc. It is also

headquartered at One H&R Block Way in Kansas City, Missouri.

       17.     Defendant H&R Block, Inc., and Defendant H&R Block Tax Services LLC,

together, are referred to herein as H&R Block.

       18.     Various persons, partnerships, sole proprietors, firms, corporations and

individuals not named as defendants in this lawsuit and the identities of which are

presently unknown, including H&R Block franchisees as well as direct and indirect

subsidiaries of Defendant H&R Block, Inc., that operate company-owned stores, have

participated as co-conspirators with the defendants in the offenses alleged in this

Complaint, and have performed acts and made statements in furtherance of the

conspiracy, or in furtherance of the anticompetitive conduct. Plaintiff reserves the right

to name some or all of these persons and entities at a later date.

       19.     Whenever in this Complaint reference is made to any act, deed or

transaction of any corporation or limited liability entity, the allegation means that the


                                             5
      Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 9 of 34 PageID #:9



corporation or limited liability entity engaged in the act, deed or transaction by or

through its officers, directors, agents, employees or representatives while they were

actively engaged in the management, direction, control, or transaction of the

corporation’s or limited liability entity’s business or affairs.

                         IV.    FACTUAL ALLEGATIONS

       A.     Trade and Commerce

       20.       Throughout the Class Period (as defined below), Defendants and co-

conspirators employed Class members throughout the United States, including in this

District.

       21.       Defendants’ conduct substantially affected interstate commerce, and

caused antitrust injury, throughout the United States.

       B.     The H&R Block Franchise

       22.       H&R Block was founded in 1955 in Kansas City, Missouri and quickly

expanded to New York City. Later, the New York City offices were sold to the first

H&R Block franchisees.

       23.       H&R Block rapidly expanded through the franchise model. Within five

years of its first franchise agreements, H&R Block had opened up 200 more offices.

Then, during the 1970s, its business expanded to more than 8,600 offices across the

United States.

       24.       Today, H&R Block has approximately 10,000 office locations in the

United States, with approximately 6,700 corporate-owned offices and 3,300 franchise




                                               6
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 10 of 34 PageID #:10



offices. There are both corporate-owned and franchise locations in virtually every state

and the District of Columbia.

       25.     Defendant H&R Block, Inc., the parent holding company, has partially

diversified its business since the 1960s, but tax preparation services remain the

company’s core business. Many of H&R Block, Inc.’s non-tax preparation affiliates

provide ancillary services such as financing to franchisees or customers.

       26.     In fiscal year 2018, H&R Block, Inc., has reported over $3.1 billion in

annual revenues.

       27.     As it reported in 2018, H&R Block, Inc.’s major revenue sources include

fees earned for tax preparation and related services performed at corporate-owned tax

offices, royalties from franchisees, fees for online tax preparation services, sales of

desktop tax preparation software, and fees from related services and products.

              a.     H&R Block’s Franchise Model

       28.     H&R Block franchises throughout the United States operate on

standardized terms pursuant to a common franchise license agreement. They are

competitors with H&R Block and with each other.

       29.     H&R Block franchise offices operate as independent companies and

separate economic entities from H&R Block.

       30.     H&R Block franchisees are independent contractors. Such franchisees

independently own and operate their businesses. As stated in H&R Block’s standard

franchise agreement, H&R Block franchisees function in an “independent contractor”

relationship with H&R Block Defendants.


                                              7
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 11 of 34 PageID #:11



       31.       That franchise agreement further states that such franchisees are not “a

joint venturer, joint employer, partner, agent, fiduciary, or employee” of H&R Block

Defendants. In fact, the franchise agreement prohibits franchisees from holding

themselves out as such, except when expressly authorized by H&R Block Defendants.

       32.       The franchise agreement further spells out that, as to the franchisee and

H&R Block Defendants, “neither party will have any power to bind or obligate the

other; and neither party will be liable to any person for any debts or liabilities incurred

by the other.”

       33.       Within this framework, the H&R Block Franchise Disclosure Document

(“FDD”), which summarizes and explains its standard franchise license agreement and

practices, expressly states on page 1 that H&R Block, including its corporate-owned

locations, and its franchisees are competitors: “[The franchisee’s] direct competition

from national and local tax return tax preparation firms will include [H&R Block]

affiliates.”

       34.       H&R Block’s FDD further states that its franchisees are competitors both

(1) with its other franchisees and (2) with H&R Block’s corporate-owned offices. The

FDD provides that franchisees are to operate within a defined Franchise Territory, but

do “not, however, receive an exclusive Franchise Territory.” On the contrary, as H&R

Block’s Franchise Disclosure Document clarifies, franchisees may “face competition

from other offices that [H&R Block] franchise[s] or own[s], or that are franchised or

owned by [H&R Block’s] parent or affiliates, or from other channels of distribution or

competitive brands [H&R Block] control[s].”


                                              8
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 12 of 34 PageID #:12



      35.      Additionally, the Franchise Disclosure Document provides that H&R

Block or its affiliates may provide the same products and services as the franchisee in

the Franchise Territory under a different mark within the Franchise Territory,

“regardless of proximity to or economic impact upon [the] Franchised Business.”

              b.    H&R Block’s Independent Franchisees Exercise Sole and
                    Complete Decision-Making Authority as to All Employment-
                    Related Decisions of H&R Block Franchise Offices

      36.      H&R Block on the one hand, and the franchisees on the other, purport to

make separate and independent decisions.

      37.      H&R Block’s standard franchise agreement states that all decisions

related to employment are to be made entirely and independently by each franchisee.

Further, it states that employees of the franchisee are not employees of H&R Block

Defendants:

              All employees hired by or working for Franchisee will be
              solely the employees of Franchisee and not employees of
              H&R Block or subject to H&R Block’s control. Specifically,
              Franchisee will have exclusive control over all employment
              related decisions, including decisions concerning hiring,
              firing, wages, conditions of employment, discipline, staffing,
              or any other day-to-day management of employees. H&R
              Block has no obligation or right to control any franchise
              employment issue.

      38.      Thus, as H&R Block’s standard franchise agreement and FDD makes

clear, H&R Block franchise locations do and are intended to compete with each other as

well as with H&R Block corporate-owned locations. Each franchisee independently

owns and operates its franchise location(s) as such. Among other things, such

franchisees possess and exercise sole and complete decision-making authority as to all



                                            9
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 13 of 34 PageID #:13



employment-related decisions, including but not limited to recruitment, hiring, firing,

advancement, promotion, staffing, compensation, conditions of employment, discipline

and other day-to-day management of employees.

       39.     But for the Conspiracy, and the conduct of Defendants and their agents

and co-conspirators in furtherance thereof, each H&R Block franchisee would have been

free to make its own market decisions relating to recruitment, hiring, firing,

advancement, promotion, staffing, wages, conditions of employment, discipline, and

other day-to-day management of employees.

       40.     But for the Conspiracy, and the conduct of Defendants and their agents

and co-conspirators in furtherance thereof, each H&R Block franchisee would have

competed with other H&R Block franchisees and with H&R Block corporate-owned

locations for employees and would have engaged in competition and would have

solicited and recruited employees from other H&R Block franchisees and from H&R

Block corporate-owned locations.

       C.     The No-Poach Agreements between and among Competing H&R Block
              Locations Owned by Defendants and by Franchisees

       41.     Notwithstanding the franchise license agreement’s definition of the

franchisor-franchisee relationship, H&R Block and its franchises have agreed not to

compete with respect to recruitment and other aspects of competition with respect to

the soliciting and recruiting of employees.

       42.     As alleged herein the Conspiracy, including the anticompetitive No-

Poach agreement, was between and among separate economic actors pursuing separate




                                              10
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 14 of 34 PageID #:14



economic interests such that the agreement deprives the marketplace generally and the

class members in particular of the benefits of independent centers of decision making as

well as the benefits of free and open competition.

      43.      Until in or about May 2018, H&R Block and its franchisees entered into

express contractual agreements forbidding competition for employees among

franchisees and H&R Block’s corporate-owned tax offices. In particular, the standard

language in H&R Block’s franchise agreements with all franchisees who executed

franchise agreements during the Class Period includes an express No-Poach provision

that prohibits franchisees from soliciting or recruiting employees of other H&R Block

franchisees or of H&R Block or its subsidiaries.

      44.      The relevant provision from the standard H&R Block franchise license

agreement during the Class Period provided: “During the term of this Agreement,

neither Franchisee nor any of Franchisee’s Associates will, without H&R Block’s prior

written consent

. . . . [s]olicit for employment any person who is employed by H&R Block or by any

other franchisee of H&R Block.”

      45.      The No-Poach restriction was not intended or limited to simply

protecting H&R Block’s investment in training its employees at corporate-owned

offices. After all, the franchise offices’ employees were required to meet the same

training requirements.

      46.      The restriction placed on franchisees from poaching employees from

other franchisees further underscores the true purpose and value of the No-Poach


                                            11
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 15 of 34 PageID #:15



Clause and surrounding policies to H&R Block: restricting competition for employees in

the market and artificially suppressing wages among competing firms in a highly

specialized sector.

     47.        While the No-Poach Clause in the standard franchise license agreement

ostensibly placed an obligation only upon franchisees, H&R Block operated under the

same policy to effectuate and enforce the Conspiracy.

     48.        Enforcing the Conspiracy was a central part of the recruiting and hiring

process at H&R Block’s corporate-owned stores. For example, the first question on H&R

Block’s online application for its corporate tax offices asks, “Have you ever worked for

H&R Block or a H&R Block Franchise affiliate?” If yes, applicants are prompted to input

their H&R Block Employee ID. This question is separate and apart from and precedes

the history of employment portion on the application. This allows the prospective H&R

Block employer to easily flag applicants who are or have been employed by competing

H&R Block franchisees or H&R Block corporate stores. The purpose and effect of this

provision is to enforce and perpetuate the Conspiracy, in particular, by identifying and

preventing violations of the agreement.

       D.      Employee Recruitment, Hiring, and Training

       49.      As one of the largest providers of tax preparation services in the United

States, H&R Block has a critical need for workers trained not only in tax preparation

and assistance but also in H&R Block’s System. The same is true for H&R Block

franchisees.




                                            12
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 16 of 34 PageID #:16



       50.      At the height of the 2018 tax season, H&R Block employed over 90,000

individuals, including tax professionals and other administrative staff. Franchise

locations employ an estimated additional 20,000 to 30,000 employees, many of whom

are seasonal.

       51.      Due to the seasonal nature of tax preparation and related services, H&R

Block and its franchisees must recruit and hire a large number of new or returning

employees every year. As H&R Block highlights in its 2018 Form 10-K disclosure to the

Securities and Exchange Commission, H&R Block’s “business is dependent on the

availability of a seasonal workforce, including tax professionals, and [its] ability to hire,

train, and supervise these employees.”

       52.      H&R Block’s 10-K further underscores the importance of recruiting and

hiring large numbers of qualified tax preparers each tax season due to the “specialized

and highly seasonal nature” of the tax preparation business, that “presents financial

risks and operational challenges, which, if not satisfactorily addressed, could materially

affect our business and our consolidated financial position, results of operations, and

cash flows.”

       53.      In particular, H&R Block states that, “[s]uccess in [the] industry depends

on our ability to attract, develop, motivate, and retain key personnel in a timely

manner, including . . . those in seasonal tax preparation positions or with other required

specialized expertise, including technical positions. The market for such personnel is

extremely competitive, and there can be no assurance that we will be successful in our

efforts to attract and retain the required personnel.”


                                             13
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 17 of 34 PageID #:17



       54.     As H&R Block recognized in its Form 10-K filing, the regular need each

tax season for qualified tax preparation workers would otherwise lead to healthy

competition between H&R Block, its franchise locations, and other companies

providing tax preparation services, and thus, higher wages, benefits, compensation and

other terms of employment. Instead, as part of its efforts to “satisfactorily address[]” the

threats to cash flow associated with the seasonal turnover of employees in an

“extremely competitive” market, H&R Block conspired with its franchisees and other

co-conspirators to restrict employee mobility and competition in the market, with the

purpose and effect of reducing and restricting mobility and limiting and reducing

wages, benefits, compensation and other terms of employment.

              a.     Required Training Specific to Employment at H&R Block and Its
                     Franchises

       55.     Each H&R Block tax professional must invest hundreds of dollars and

dozens of hours to complete H&R Block-specific educational requirements before even

being considered for employment at H&R Block or its franchises, unless he or she

passes a test to demonstrate equivalent knowledge. Moreover, completion of those

requirements provides no guarantee of employment. Further, tax preparers seeking to

work in subsequent tax seasons after being hired by and working at H&R Block and its

franchises must complete at least 18 hours of additional H&R Block-specific training

before being considered for re-hire.

       56.     To meet the need for the large number of tax professionals required to

staff the company’s many corporate and franchise office locations, H&R Block




                                             14
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 18 of 34 PageID #:18



established “H&R Block Income Tax Schools” as early as 1978 to provide introductory

income tax courses to individuals with no background in tax return services as well as

supplemental courses for more experienced tax professionals. Today, the introductory

Income Tax Course provides 60 to 89 hours of instruction relating to tax forms. Classes

are typically held at local H&R Block offices—both corporate-owned and franchise

locations—with additional sessions provided online. Students must pay for course

materials.

      57.     In order to apply for a job with H&R Block or an H&R Block franchise, a

prospective employee must either take the 60-hour Income Tax Course or pass a test to

demonstrate equivalent knowledge. A high school diploma is not a prerequisite for

enrolling in the Income Tax Course or taking the knowledge exam.

      58.     The course requirement is not considered training, as H&R Block will not

even consider an application until a prospective employee fulfills the course

requirement or passes an equivalent knowledge test. Rather, completion of the course is

a prerequisite to being considered for employment.

      59.     Instead, H&R Block’s marketing materials advertise that the basic

Income Tax Course helps individuals master their own annual returns and “can also

lead to a job.” Fine print makes clear that completion of the course does not guarantee

employment at H&R Block.

      60.     H&R Block’s marketing materials further clarify that the course “is not

intended for, nor open to any persons who are either currently employed or seeking

employment with any professional tax preparation company or organization other than


                                           15
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 19 of 34 PageID #:19



H&R Block [or one of its franchise offices]. During the course, should H&R Block learn

of any student’s employment or intended employment with a competing professional

tax preparation company or service, H&R Block reserves the right to immediately

cancel the student’s enrollment.”

       61.     Upon successful completion, H&R Block Income Tax Course students

receive an H&R Block Certification. This Certification is a prerequisite for most if not all

tax preparation jobs at H&R Block corporate or franchise locations.

       62.     In addition, seasonal tax preparation workers must complete at least

eighteen to twenty-four hours of H&R Block training before they can be considered for

rehire in a subsequent tax season.

       63.     These H&R Block-specific education requirements are the primary

qualifications for open tax professional positions at corporate-owned and franchise

offices.

       64.     The principal educational qualifications of many employees at H&R

Block’s corporate-owned or franchise offices, including “Senior Tax Analysts,” are

completion of highly specialized, H&R Block-specific trainings and certifications.

       65.     With limited educational qualifications apart from hundreds of hours

invested in H&R Block-specific training, many tax professionals at H&R Block’s

corporate-owned and franchise locations are uniquely suited to working at H&R Block

or one of its franchise locations. Based on H&R Block’s franchise-specific education

requirements for all corporate-owned and franchise locations, employees should




                                             16
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 20 of 34 PageID #:20



generally be highly mobile between H&R Block’s corporate-owned and franchise

offices.

       66.     In the absence of Defendants’ anticompetitive conduct, competition

between and among Defendants and co-conspirators for H&R Block-trained workers in

the highly specialized and technical tax preparation services industry, particularly

within the H&R Block System, would be robust and would have increased and

enhanced the workers’ compensation and mobility.

             b.     The H&R Block System

       67.     In addition to the specialized training discussed above required for all

tax preparers, franchisees and management-level employees must complete further

specialized training on the H&R Block System.

       68.     H&R Block utilizes “a distinctive system” for establishing and operating

tax return preparation businesses and performing related services (“System”).

According to its standard Franchise Disclosure Document, the H&R Block System

includes “proprietary processes, methods and software; standards, specifications and

procedures for operations; procedures for management control; training and assistance;

and advertising and promotional programs.”

       69.     Both corporate-owned and franchise offices and their employees must

operate according to the H&R Block System.

       70.     To ensure familiarity and compliance with the distinctive H&R Block

System, franchisees and their management-level employees must attend training on the

System prior to their first and second tax seasons. Under the standard franchise


                                            17
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 21 of 34 PageID #:21



agreement, the franchisee is responsible for the travel expenses, room, board, and

wages for the training. These initial and other ongoing trainings cover topics including

franchisor/franchisee commitments, personnel management and training programs,

and the H&R Block service model.

       71.     As a result of the H&R Block-specific training, education, and

qualification requirements, including as to H&R Block proprietary processes,

procedures, methods, and software, as in H&R Block Income Tax Courses and Schools,

employment with a non-H&R Block tax preparation company or business is not a

reasonable substitute for the employees of H&R Block and their franchises.

       E.     The Purpose and Effect of the Conspiracy was to Restrict Mobility and
              Suppress Compensation for Employees with H&R Block-Specific
              Training

              a.     Restricted and Reduced Mobility

       72.     Defendants’ Conspiracy has restricted and reduced mobility between

H&R Block corporate-owned and franchise locations.

       73.     The H&R Block website provides information about more than 65,000 tax

professionals working at corporate-owned or franchise offices. Tax professionals with

differing degrees of seniority and training carry different titles, including Master Tax

Advisor, Senior Tax Analyst, Tax Analyst, Senior Tax Specialist, Tax Specialist and Tax

Associate.

       74.     Figure 1 below shows the approximate numbers and percentages of tax

professionals employed by H&R Block’s corporate and franchise locations as of in or

around September 2018 by their office location association:



                                            18
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 22 of 34 PageID #:22



Figure 1:




       75.     Nearly 70% of the 65,000 tax professionals listed on H&R Block’s website

are affiliated with a single corporate-owned or franchise office. An employee being

associated with only one location would comply with the No-Poach Clause and the

Conspiracy. Approximately 26% are listed as working at multiple corporate-owned

offices, and an additional 4% are affiliated with multiple offices within one franchise

group—that is, franchise locations owned by the same franchisee. These associations

also would comply with the No-Poach Clause and the Conspiracy. Only 0.41%,

however, are affiliated with both company-owned and franchise offices. And only

0.28% of tax professionals are affiliated with offices in more than one franchise group.

Thus, approximately 99.3% of current employees at H&R Block’s corporate and

franchise offices appear to be in compliance with the terms of No-Poach Clause and the

Conspiracy, while about 0.7% of current employees appear to be noncompliant.

       76.     The small number of employees affiliated with both a corporate-owned

office and a franchise office—particularly in comparison to the much larger number of

employees at multiple corporate-owned locations or offices within the same franchise

group—help demonstrate not only that the No-Poach Clause in the standard Franchise


                                            19
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 23 of 34 PageID #:23



License Agreement is routinely enforced, but also that the H&R Block corporate-owned

stores adhere to a parallel rule not to solicit or recruit employees from franchisee offices.

These agreements and policies eliminate incentives and abilities of franchisees and

corporate-owned offices to compete for employees.

       77.      The Conspiracy restricted employees’ mobility by decreasing the pool of

potential employers and eliminating competition. This, in turn, has led to suppressed

wages, compensation and other benefits, compounded over the long term of the

Conspiracy.

       78.      The Conspiracy and its harmful effects were not limited to tax

professionals but extended to managers, executives and other employees of Defendants.

               b.     Suppressed Compensation

       79.      H&R Block and franchisee employees have roles in tax preparation,

customer service, and administrative or management positions. For each of these roles,

employees at H&R Block and its franchises are paid below the national salary for

similar job titles.

       80.      For example, H&R Block Seasonal Tax Preparers have an average base

pay of approximately $10.86 per hour, while the Bureau of Labor Statistics (“BLS”)

hourly mean wage for a tax preparer is $22.67 per hour. H&R Block receptionists

reportedly earn approximately $9.80 per hour while the BLS hourly mean wage for

receptionist is $13.65.

       81.      Figure 2 below shows approximate average yearly earnings at H&R

Block compared to national figures for comparable positions.


                                             20
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 24 of 34 PageID #:24




Figure 2




      82.     But for the Conspiracy, employee compensation at H&R Block corporate-

owned and franchise offices would be significantly higher.

      F.     Illegality and Anticompetitive Harm of Franchise No-Poach Agreements

      83.     On or about July 9, 2018, the Attorneys General of 10 states, including of

Illinois, and of the District of Columbia announced an investigation into the

anticompetitive hiring and recruiting practices and procedures used by several large

franchise companies, and stated that:

             [W]e are concerned about the use of No Poach Agreements
             among franchisees and the harmful impact that such
             agreements may have on employees in our States and our
             state economies generally. By limiting potential job
             opportunities, these agreements may restrict employees’
             ability to improve their earning potential and the economic
             security of their families. These provisions also deprive other
             franchisees of the opportunity to benefit from the skills of
             workers covered by a No Poach Agreement whom they
             would otherwise wish to hire. When taken in the aggregate
             and replicated across our States, the economic consequences
             of these restrictions may be significant.



                                           21
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 25 of 34 PageID #:25



       84.     Within days of the announcement of the States’ investigation, H&R Block

made public that it had agreed to end its practice of including and enforcing No-Poach

Agreements in franchise contracts.

                  V.     CO-CONSPIRATORS AND AGENTS

       85.    The anticompetitive and unlawful acts alleged against Defendants were

authorized, ordered or performed by Defendants and their respective directors, officers,

agents, employees, or representatives, while actively engaged in the management,

direction, or control of Defendants’ businesses or affairs.

       86.    Individuals and/or entities not named as Defendants herein may have

participated as co-conspirators in the violations alleged herein and may have performed

acts and made statements in furtherance thereof.

       87.    Each Defendant acted as the principal, agent, or joint venturer of, or for

other Defendants with respect to the acts, violations, and common course of conduct

alleged herein. The agency relationships formed among the Defendants with respect to

the acts, violations, and common course of conduct alleged herein were consensually

formed between the Defendant principals and agents.

       88.    Accordingly, the Defendant principals are liable for the acts of their

agents. Likewise, the Defendant agents are liable for the acts of their principals

conducted by the agents within the scope of their explicit, implied or apparent

authority.




                                            22
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 26 of 34 PageID #:26



                    VI.    CLASS ACTION ALLEGATIONS

       89.     Plaintiff brings this action on behalf of himself and all others similarly

situated (“the Class”), pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2), and

23(b)(3). The Class is defined as follows:

              All tax professionals and managers who worked at any H&R Block
              location in the United States, whether owned and operated by H&R
              Block or by its franchisee, at any time between January 1, 2009, and
              May 10, 2018.

       The “United States” includes all fifty states, the District of Columbia, and all U.S.

territories. “Tax professionals” includes any and all persons who worked at any H&R

Block location during the class period and whose duties included tax return processing

or processing support, tax return preparation or preparation support, tax return

preparation advice, operating, writing, or debugging H&R Block propriety tax return

software, or who had to complete H&R Block’s Income Tax School or demonstrate

equivalent knowledge to qualify for his or her position at H&R Block. “Managers”

includes any and all persons who worked at any H&R Block location during the class

period and whose duties included supervision or management of tax professionals as

defined herein.

       90.     Excluded from the Class are senior executives and personnel in the

human resources and recruiting departments of the Defendants or co-conspirators and

their wholly owned subsidiaries, as well as personnel hired outside of the United States

to work outside of the United States.




                                             23
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 27 of 34 PageID #:27



       91.     Plaintiff does not yet know the exact size of the Class because such

information is in the exclusive control of Defendants and the co-conspirators, but, based

upon the nature of trade and commerce involved, as well as the scope and duration of

the conspiracy, Plaintiff believes that there are at least thousands of Class members, and

that Class members are geographically dispersed throughout the United States.

Therefore, joinder of all members of the Class is not practicable.

       92.     The questions of law or fact common to the Class include, but are not

limited to:

               a.    whether the Conspiracy violated the Sherman Act;

               b.    whether the Conspiracy and associated agreements, or any one of

                     them, constitute a per se violation of the Sherman Act;

               c.    whether the Conspiracy and associated agreements restrained

                     trade, commerce, or competition for labor;

               d.    whether Plaintiff and the Class suffered antitrust injury or were

                     threatened with injury; and

               e.    the type and measure of damages suffered by Plaintiff and the

                     Class.

       93.     These and other questions of law and fact are common to the Class, and

predominate over any questions affecting only individual Class members.

       94.     Plaintiff’s claims are typical of the claims of the Class.

       95.     Plaintiff will fairly and adequately represent the interests of the Class

and has no conflict with the interests of the Class.


                                             24
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 28 of 34 PageID #:28



          96.    Plaintiff has retained competent counsel experienced in antitrust

litigation, and specifically with respect to antitrust litigation involving agreements

regarding hiring, recruiting, no-poach agreements, and class action litigation to

represent himself and the Class.

          97.    Defendants and the co-conspirators have acted on grounds generally

applicable to the Class, thereby making final injunctive relief appropriate with respect

to the Class as a whole.

          98.    This class action is superior to the alternatives, if any, for the fair and

efficient adjudication of this controversy. Prosecution as a class action will eliminate the

possibility of repetitive litigation. There will be no material difficulty in the

management of this action as a class action. By contrast, prosecution of separate actions

by individual Class members would create the risk of inconsistent or varying

adjudications, establishing incompatible standards of conduct for Defendants.

 VII.      ANTICOMPETITIVE EFFECTS AND LACK OF PROCOMPETITIVE
                              JUSTIFICATION

          99.    The Conspiracy substantially reduced competition for labor. Defendants

and the co-conspirators entered into, implemented and policed these agreements with

the knowledge of the overall Conspiracy, and did so with the intent and effect of fixing,

retraining and stabilizing the compensation paid to their personnel at artificially low

levels.

          100.   The harm not only reached individuals who sought to change their

employment from one franchise or corporate office location to another, but also




                                               25
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 29 of 34 PageID #:29



extended to those who had no intention of changing from one franchise or corporate

office location to another, due to, inter alia, the companies’ efforts to maintain internal

equity in their compensation structures, as well as the reduction of transparency.

       101.    While the Conspiracy constitutes a per se violation of the Sherman Act,

Defendants and unnamed co-conspirators also exploited their collective market power

in the relevant market, which is the labor market for tax professionals and managers at

H&R Block, as defined herein, in the United States.

       102.    Through their Conspiracy, Defendants exercised and maintained this

power, and did in fact suppress wages, benefits and other aspects of compensation and

eliminate competition.

       103.    The Conspiracy and the conduct of Defendants and their agents and co-

conspirators in furtherance thereof did not have procompetitive effects and were not

intended to have procompetitive effects.

       104.    In the alternative, Defendants are liable under a “quick look” analysis

where one with even a rudimentary understanding of economics could conclude that

the arrangements and agreements alleged would have an anticompetitive effect on class

members and markets.

       105.    In the alternative, any procompetitive effects that may have resulted

from the Conspiracy and/or the conduct of Defendants and their agents and co-

conspirators in furtherance thereof were and are outweighed by the anticompetitive

harm alleged herein, including but not limited to restricting employee mobility and

suppressing wages, benefits and other aspects of compensation.


                                             26
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 30 of 34 PageID #:30



      VIII. EQUITABLE TOLLING AND STATUTE OF LIMITATIONS

      106.     While Plaintiff had knowledge of aspects of Defendants’ and industry

recruiting practices, Plaintiff had neither actual nor constructive knowledge of

Defendants’ unlawful conspiracy until, at the earliest, H&R Block’s public

announcement that it had ended the practice of including and enforcing No-Poach

Agreements in franchise contracts on or around July 12, 2018. Nor did Plaintiff have any

reason to suspect that Defendants were illegally acting in concert to suppress wages

and the labor market. At no point did Defendants inform Plaintiff that their

compensation was not competitive but was instead suppressed by Defendants’

anticompetitive agreements. Plaintiff therefore did not know of, did not discover, and

could not have discovered through reasonable diligence, the existence of the conspiracy

outlined in the foregoing allegations.

      107.     Conspiracies, by their nature, must be concealed. To keep the conspiracy

hidden from those it affected most—their employees and prospective employees—

Defendants and their co-conspirators did not publicize the No-Poach Clause of their

franchise agreements. Defendants also did not inform employees of the Conspiracy

between H&R Block and its franchises during the application process or the new

employee onboarding process.

      108.     Defendants also concealed the fraud by giving false and pretextual

explanations for hiring and compensation decisions, including that the decisions were

based on merit, the operation of free and open competition, and other considerations,

instead of pursuant to an unlawful agreement.


                                           27
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 31 of 34 PageID #:31



       109.       As a result of Defendants’ and their co-conspirators’ successful efforts to

conceal the fact and scope of the Conspiracy, the running of any applicable statute of

limitations has been tolled with respect to Plaintiff’s claims concerning Defendants’

conspiracy.

                              IX.    CLAIM FOR RELIEF

              (Violations of Sections 1 and 3 of the Sherman Act, 15 U.S.C. §§ 1, 3)

       110.       Plaintiff incorporates and re-alleges each allegation set forth in the

preceding paragraphs of this Complaint, and further alleges the following:

       111.       Beginning no later than January 1, 2009, and continuing until in or

around May 2018, Defendants entered into and engaged in unlawful agreements in

restraint of trade and commerce, in violation of Sections 1 and 3 of the Sherman Act, 15

U.S.C. §§ 1, 3.

       112.       Defendants’ agreements have included concerted actions and

undertakings among themselves and their co-conspirators with the purpose and effect

of: (a) fixing, reducing and stabilizing the wages, benefits and other aspects of

compensation of Plaintiff and the Class at artificially low levels; and (b) eliminating, to a

substantial degree, competition among Defendants for labor.

       113.       As a direct and proximate result of Defendants’ combinations and

contracts to restrain trade and eliminate competition for labor, members of the Class

have suffered injury and have been deprived of the benefits of free and fair competition

on the merits.




                                                28
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 32 of 34 PageID #:32



       114.   The unlawful agreements among Defendants and their co-conspirators

have had the following effects, among others:

              a.      competition among Defendants for labor has been suppressed,

restrained, and eliminated; and

              b.      Plaintiff and Class members have received lower compensation

from Defendants than they otherwise would have received in the absence of the

Conspiracy and, as a result, have been injured in their property and have suffered

damages in an amount subject to proof at trial.

       115.    The acts done by each Defendant as part of, and in furtherance of, their

contracts, combinations, and/or conspiracies were authorized, ordered, or committed

by their respective officers, directors, agents, employees, or representatives while

actively engaged in the management of each Defendant’s affairs.

       116.    Defendants’ contracts, combinations, and/or conspiracies are per se

violations of Sections 1 and 3 of the Sherman Act.

       117.    Accordingly, Plaintiff and Class members are entitled to three times their

damages caused by Defendants’ violations of Sections 1 and 3 of the Sherman Act, as

well as the costs of bringing suit, reasonable attorneys’ fees, and a permanent injunction

prohibiting Defendants from ever again entering into similar agreements in violation of

the antitrust laws.

                       X.     DEMAND FOR JURY TRIAL

       118.    Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff,

on behalf of himself and the Class, demands a jury trial as to all issues triable by a jury.


                                             29
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 33 of 34 PageID #:33



                            XI.   PRAYER FOR RELIEF

       119.     WHEREFORE, Plaintiff prays that this Court enter judgment on his

behalf and that of the Class by adjudging and decreeing that:

                      a.     This action may be maintained as a class action, with

Plaintiff as the designated Class representative and his counsel as Class counsel;

                      b.     Defendants have engaged in a trust, contract, combination,

or conspiracy in violation of Sections 1 and 3 of the Sherman Act, and that Plaintiff and

the Class members have been damaged and injured in their business and property as a

result of this violation;

                      c.     The alleged combinations and Conspiracy are per se

violations of the Sherman Act;

                      d.     Defendants are enjoined from attempting to enter into,

entering into, maintaining, or enforcing any no-poach agreement, or other illegal

anticompetitive agreement or understanding, as alleged herein;

                      e.     Judgment be entered for Plaintiff and Class members, and

against Defendants, for three times the amount of damages sustained by Plaintiff and

the Class, as allowed by law;

                      f.     Plaintiff and the Class recover pre-judgment and post-

judgment interest as permitted by law;

                      g.     Plaintiff and the Class recover their costs of suit, including

attorneys’ fees, as provided by law; and




                                             30
    Case: 1:18-cv-07435 Document #: 1 Filed: 11/08/18 Page 34 of 34 PageID #:34



                     h.     Plaintiff and the Class are entitled to such other and further

relief as is just and proper under the circumstances.

     Dated: November 8, 2018                 /s/ Mark R. Miller
                                             Kenneth A. Wexler
                                             Mark R. Miller
                                             WEXLER WALLACE LLP
                                             55 West Monroe St., Suite 3300
                                             Chicago, IL 60603
                                             Tel: (312) 346-2222
                                             kaw@wexlerwallace.com
                                             mrm@wexlerwallace.com

                                             Joseph R. Saveri (pro hac vice to be
                                             submitted)
                                             Steve N. Williams (pro hac vice to be
                                             submitted)
                                             Jiamin Chen (pro hac vice to be submitted)
                                             V Prentice (pro hac vice to be submitted)
                                             JOSEPH SAVERI LAW FIRM, INC.
                                             601 California Street, Suite 1000
                                             San Francisco, CA 94108
                                             Tel: (415) 500-6800
                                             Fax: (415) 395-9940
                                             jsaveri@saverilawfirm.com
                                             swilliams@saverilawfirm.com
                                             jchen@saverilawfirm.com
                                             vprentice@saverilawfirm.com

                                             Attorneys for Plaintiff and the Proposed Class




                                            31
